DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 08/31/21, has been entered. 

3.  Claims 44-45 and 47-65 are pending. Claims 1-43 and 46 are cancelled.
Claims 47 and 48 are amended.  Claims 50-63 are cancelled herein; see Examiner’s amendment below.

Information Disclosure Statement
4.  The information disclosure statement (IDS) submitted on 09/01/21 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Terminal Disclaimer
5.  The terminal disclaimer filed on 08/31/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application number 16/703427 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawal of Objections/Rejections
6.  The following are withdrawn from the Office Action, filed 06/01/21:
The objection of claim 48, found on page 3 at paragraph 7, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 44-49 and 64-65 on the ground of nonstatutory double patenting as being unpatentable over claims 11-31 of copending Application No. 16/307,427, found on page 5 at paragraph 11, is withdrawn in light of Applicant’s submission of a Terminal Disclaimer.

The rejection of claims 46 and 47 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite found on page 7 at paragraph 15, is moot in light of Applicant’s cancellation thereof or withdrawn in light of Applicant’s amendments thereto.



EXAMINER’S AMENDMENT
7.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

8.  Authorization for this examiner’s amendment was given in an interview with Norman Soloway on 09/16/21 (see Interview Summary, attached).

9.  The application has been amended as follows: 

Claim 44 (Currently amended): The method according to claim 65, wherein the antigen is 

Claim 45 (Currently amended): The method according to claim [[65]] 44, wherein detecting the binding of the antibodies to the immobilised antigen involves measurement of change of mass on the substrate, change of refractive index, change of entropy, change of enthalpy, viscosity change, temperature change, or colour change. 

Claim 48 (Currently amended): The method according to claim [[65]] 44, wherein detecting of binding of antibodies to the immobilised antigen takes place by an end-point assay.

Claim 49 (Currently amended): The method according to claim 48, wherein the end-point assay is selected from the group consisting of enzyme-linked immunosorbent assay (ELISA), Western blotting, radioactive labelling assay, photospectrometric assay, immunofluorescence, immunoprecipitation, immunocytochemistry, immunohistochemistry, and electrochemical impedance spectroscopy.

Claims 50-63 (Cancelled).

Claim 65 (Currently amended): A method of diagnosing active tuberculosis in smear negative patients, comprising detecting the presence of antibodies against mycobacterial material in a sample comprising the steps of: providing a sample a 2-palmitoyl-3-hydroxyphthioceranoyl-2’-sulfate--’-D-trehalose antigen.

Allowable Subject Matter
10.  Claims 44-45, 48-49, and 64-65 are allowed.

11.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.  Information regarding the status of an application may be obtained from the Patent 

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
September 16, 2021